Citation Nr: 1443257	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-39 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left pyelonephritis, claimed as a kidney stone condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The appellant served in the National Guard of Puerto Rico from July 27, 1978 to November 1, 1984.  A DD Form 214 reveals that the appellant had a period of active duty for training from November 1978 to March 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied, service connection for left pyelonephritis, claimed as kidney stones.  In August 2012, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

In May 2014, the appellant submitted a claim of service connection for major depression and erectile dysfunction, both secondary to service-connected benign prostatic hypertrophy; and an increased evaluation for benign prostatic hypertrophy.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

It is noted that evidence has been added to the record following the issuance of the supplemental statement of the case in January 2013.  The majority of this evidence pertains to claims for service connection for major depression and erectile dysfunction which are pending at the RO.  As this evidence is not pertinent to the issue on appeal, neither translation nor remand for the issuance of a supplemental statement of the case is required.  In February 2013 information was received from the Defense Finance and Accounting Service concerning dates of service in August 1978.  In this regard, the appellant's accredited representative in February 2013 submitted a waiver of agency of original jurisdiction over evidence submitted thereafter and asked that the Board consider the new evidence and proceed with adjudication.  In light of the appellant's intent to have adjudication proceed, the Board can adjudicate his appeal.


FINDING OF FACT

The appellant does not have a current diagnosis of left pyelonephritis, claimed as a kidney stone condition.


CONCLUSION OF LAW

Left pyelonephritis, claimed as a kidney stone condition, was not incurred in or aggravated by service.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in August 2012.  The Board specifically instructed the AOJ to obtain a copy of any and all service treatment and service personnel records from the appellant's period of National Guard Service from July 27, 1978, to November 1, 1984, and/or verify whether the appellant was on ACDUTRA or INACDUTRA when he was diagnosed as having a kidney infection and possible left pyelonephritis on August 3, 1978, if deemed appropriate provide the appellant with an examination, and readjudicate the claim.  Subsequently, in a January 2013 memorandum the AOJ made a formal finding on the unavailability of service treatment and personnel records from the Puerto Rico National Guard.  The AOJ outlined all efforts undertaken to attempt to obtain these records.  The appellant was afforded an examination in December 2012, and his claim was readjudicated in a January 2013 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2008, prior to the November 2008 rating decision, the RO satisfied its duty to notify the appellant under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the appellant of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the appellant was expected to provide.  The letter also notified the appellant of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The appellant's service treatment records and post-service medical records are in the claims folder.  As discussed above, in August 2012, the Board instructed the AOJ to obtain all service treatment and service personnel records from the appellant's period of National Guard Service from July 27, 1978 to November 1, 1984 and/or verify whether the appellant was on ACDUTRA or INACDUTRA when he was diagnosed as having a kidney infection and possible left pyelonephritis on August 3, 1978.  Subsequently, in a January 2013 memorandum the AOJ made a formal finding on the unavailability of service treatment records and service personnel records from the Puerto Rico National Guard.  The AOJ outlined all efforts undertaken to attempt to obtain these records (i.e. requested records from the Puerto Rico National Guard and received a negative response that no records were located).  Because there is no indication that additional efforts by VA would yield the missing records as the Puerto Rico National Guard itself attempted to obtain these records, the Board finds that any additional efforts to locate the records would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  Moreover, the basis of the Board's denial of the appellant's service connection claim is not related to an injury, disease or event in service but rather the absence of current disability.  

Additionally, the appellant was provided a VA examination in December 2012.  A review of the VA examination report reflects that the examiner reviewed the appellant's past medical history, recorded his current complaints, conducted an appropriate evaluation of the appellant, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant's representative has argued that the examination report was inadequate as the examiner failed to discuss reports of flare-ups, however, as there is no evidence in the examination report or in the evidence of record of any kidney disorder, the Board finds that the examination report is adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312. 

Finally, the appellant has declined to present evidence in a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met.

Analysis

The appellant contends that he has a current kidney disability related to service.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2013).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board notes that there is no competent or credible evidence of record that the appellant has a current kidney disability, left pyelonephritis, claimed as a kidney stone condition.  Significantly, the December 2012 VA examination report showed that while the appellant had been diagnosed with pyelonephritis in March 1978, his current evaluation showed no current kidney disability.  The renal sonogram reflected no abnormalities.  Additionally, other than the notation in March 1978, the record is silent as to any current kidney disability and certainly not one during the pendency of the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  According to the examiner the condition was solved during hospitalization in service with excellent prognosis.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for left pyelonephritis, claimed as a kidney stone condition is not warranted. 

The appellant, as a lay person, is competent to note what he experiences.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (finding that the Veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Furthermore, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, in this case, the question as to whether the appellant has a diagnosis of left pyelonephritis, claimed as a kidney stone condition, is different than identifying a separated shoulder, varicose veins, or flat feet, which are capable of direct lay observation.  See Jandreau, 492 F.3d at 1376 (noting that a lay witness is capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  That is, appropriate expertise is required to determine whether the appellant has a currently diagnosed kidney disability.  In the present case, there is nothing in the record to suggest that the appellant has the appropriate training, experience, or expertise to render a diagnosis of a kidney disability.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the appellant is competent to report what he experienced, he is not competent to ascertain whether his kidney complaints are commensurate with a diagnosed disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  

At this time, the weight of the evidence is against the appellant's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for left pyelonephritis, claimed as a kidney stone condition, is not warranted. 


ORDER

Service connection for left pyelonephritis, claimed as a kidney stone condition, is denied.  





____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


